DECISION
Plaintiff filed his Complaint on May 6, 2010, challenging Defendant's Notice of Deficiency Assessment dated March 2, 2010. A case management conference was held on July 28, 2010, during which the parties agreed to a schedule of dates to exchange information and submit recommendations to the court. Those dates were memorialized in a Journal Entry filed July 30, 2010.
As agreed upon by the parties, Defendant's representative, Morgan Brown (Brown), filed recommendations on October 15, 2010. In that report, he recommended that Defendant "revise the March 2, 2010, Notice of Deficiency Assessment for tax year 2008 to reflect a $338 reduction in amount of tax assessed to tax to pay of $1,316 with statutory interest and penalties and to reflect a taxable income of $26,160 and three exemptions with a filing status of married filing separately * * *."
As stated in the Journal Entry filed July 30, 2010, Plaintiff was to respond to Defendant's recommendations, settle, or withdraw the appeal by October 29, 2010. On November 10, 2010, the court sent the parties a Journal Entry giving Plaintiff 14 days from the date of that Journal Entry to submit a report. The Journal Entry advised that if Plaintiff failed to comply with the *Page 2 
deadline set forth therein, the court would proceed to rule on Defendant's recommendations filed October 15, 2010.
Because Plaintiff has not communicated whether he disagrees with Defendant, the court shall adopt Brown's recommendations. Now, therefore,
IT IS THE DECISION OF THIS COURT that Defendant shall revise its March 2, 2010, Notice of Deficiency Assessment for tax year 2008 to reflect a $338 reduction in the amount of tax to pay of $1,316, with statutory interest and penalties.
Dated this ___ day of December 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattsonon December 7, 2010. The Court filed and entered this documenton December 7, 2010.